MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             Oct 01 2018, 8:50 am

      court except for the purpose of establishing                               CLERK
      the defense of res judicata, collateral                                Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Angela Field Trapp                                       Katherine E. Flood
      Indianapolis, Indiana                                    Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Charles C. Hopkins II,                                   October 1, 2018
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               18A-DR-202
              v.                                               Appeal from the Marion Superior
                                                               Court
      Desiree D. Hopkins,                                      The Honorable Gary L. Miller,
      Appellee-Respondent.                                     Judge
                                                               The Honorable Deborah Shook,
                                                               Magistrate
                                                               Trial Court Cause No.
                                                               49D03-1107-DR-26645



      Altice, Judge.


                                             Case Summary
[1]   In this post-dissolution matter, Charles Hopkins II (Father) filed a motion for

      contempt, and following a hearing, the trial court issued an order (January 2014
      Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018                 Page 1 of 23
      Contempt Order), finding Desiree D. Hopkins (Mother) in contempt and also

      modifying custody of the minor child from Mother to Father. Mother filed a

      motion to correct error, which the trial court granted in part by order (August

      2014 Order). The August 2014 Order found that Mother was not in contempt,

      and, with regard to the previously-ordered custody modification, the trial court

      found that Father had not properly pled and sought a custody modification,

      such that Mother lacked notice, and it ordered the parties to participate in

      further proceedings regarding custody modification. Father filed among other

      things, an amended motion to modify custody, and after multiple hearings, the

      trial court issued findings and conclusions (April 2017 Order) denying Father’s

      motion. He now appeals and raises three issues that we restate as:


              I. Whether the matter of custody had already been determined in
              the August 2014 Order order such that it was error for the trial
              court to address it in the April 2017 Order;


              II. Whether it was error for the trial court to consider the
              treatment records of the child’s therapist that had been submitted
              directly to the court; and


              III. Whether the trial court’s findings of fact that concerned the
              child’s treatment with the therapist were supported by the
              evidence.


[2]   We affirm.




      Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018   Page 2 of 23
                                     Facts & Procedural History
[3]   Mother and Father were married in 2004 or 20051 and are the biological parents

      of E.H. (Child), born in September 2004. In May 2011, Mother and Child

      relocated, with Father’s knowledge, to northern Indiana. In July 2011, Father

      filed a petition for dissolution, which he served upon Mother at her North

      Judson, Indiana address, where she and Child lived briefly before moving in

      September or October 2011 to a residence in San Pierre, Indiana. In August

      2011, the parties entered into a Separation Agreement. Among other things,

      the Separation Agreement provided that Mother would have primary physical

      custody of Child, with Father having parenting time pursuant to the Indiana

      Parenting Time Guidelines (Guidelines), and they would share joint legal

      custody. Father was aware of the location of Mother’s residence when he

      signed the Separation Agreement. In April 2012, the trial court approved the

      Separation Agreement and issued a Decree of Dissolution incorporating the

      same.


[4]   In September 2013, Father filed an Amended Verified Motion for Contempt for

      Violation of the Notice of Intent to Relocate Statute (Motion for Contempt),

      alleging that Mother: (1) had relocated to Northern Indiana without complying

      with the Relocation Statute; (2) was depriving him of parenting time; (3) was

      refusing to allow him to participate in medical decision-making for Child; and




      1
       The Domestic Relations Counseling Bureau report reflects that the parties married “during 2005,” and
      Mother’s brief indicates that they married “at some point in 2004.” Pet’r’s Ex. 17; Appellee’s Brief at 13.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018                      Page 3 of 23
      (4) had failed to pay her portion of Child’s uninsured medical expenses. The

      Motion for Contempt did not allege that there had been a substantial change in

      circumstances or that it would be in Child’s best interest to modify custody,

      although the prayer for relief read:


              WHEREFORE, Father respectfully requests that this Court set
              this matter for a hearing to review and modify the current custody
              order, parenting time order, and child support order, for payment
              of Father’s attorney fees, and to order Mother to consolidate the
              unpaid credit card debt into her own name; and for Mother to
              pay her portion of their daughter’s uninsured medical expenses,
              and for all other just and proper relief in the premises.


      Appellant’s Appendix Vol. II at 39 (emphasis added).


[5]   In November 2013, the trial court conducted a hearing on Father’s Motion for

      Contempt. Father appeared in person and by counsel, and Mother appeared

      pro se. Among others to testify at the hearing were Father, Father’s then-

      fiancée Rachel Burt, his aunt, his mother, and Mother’s mother. Father

      testified, erroneously, that (1) the parties’ marriage was dissolved in April 2011,

      when in fact it was dissolved in April 2012; and (2) that Mother had moved two

      and one-half hours away after the dissolution was finalized, when in fact she




      Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018   Page 4 of 23
      moved weeks before Father filed his Petition for Dissolution. The trial court

      thereafter issued the January 2014 Contempt Order.2


[6]   The trial court made certain findings in the January 2014 Contempt Order,

      including: (1) Mother had moved “without proper Notice to Father” and her

      “unapproved relocation was a violation of Indiana Code 31-17-2.2-1” because

      she failed to provide Father with adequate notice and opportunity to object and

      that, as a result of the relocation, Father was denied a substantial amount of his

      parenting time; (2) Child was having difficulty making new friends at her new

      school and was having academic problems; (3) Mother’s home “may not be a

      suitable living environment” due to clutter; and (4) Child often appeared not

      well cared for when she arrived to exercise parenting time with Father,

      “wearing worn out clothes and shoes” and “often has poor hygiene or smells

      like body odor.” Appellant’s Appendix Vol. II at 40-42. The trial court concluded

      that “it is not in the best interest of [Child] for her to remain in the custody and

      care of Mother” and ordered that Father be awarded primary physical custody

      of Child and that Mother would have parenting time pursuant to the

      Guidelines. Id. at 42. The trial court ordered Mother to “immediately

      transition” Child to live with Father when “school ends for [Child] on




      2
       This order was titled “Findings of Fact & Conclusions of Law from Contempt Hearing on November 4,
      2014,” and we note that the copy of the order in the record before us is unsigned, but the Chronological Case
      Summary reflects that it was signed on January 27, 2014. Appellant’s Appendix Vol. II at 43.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018                   Page 5 of 23
      December 20, 2013.”3 Id. at 43. Some months after Father was awarded

      custody of Child, he initiated counseling for Child with Robert J. Coykendall,

      MSW, LCSW, who saw Child weekly or every other week from September

      2014 through October 2016.


[7]   On February 6, 2014, Mother filed a Consolidated Verified Motion to Correct

      Errors and Verified Motion for Relief from Judgment (Motion to Correct Error)

      on the basis that she should not have been held in contempt for her relocation

      because she had relocated to northern Indiana approximately six weeks before

      Father filed his Petition for Dissolution and, consequently, Mother was under

      no obligation to comply with the relocation statute. Mother asked the trial

      court to vacate the January 2014 Contempt Order, or modify it to reflect that

      Mother was not in contempt and to remove all portions that modified or

      addressed custody, parenting time, and child support, because Father had never

      filed a motion for modification of custody. Id. at 49-50. Father filed a

      response, asserting, in part:


              Although Father brought his contempt petition under the notice
              to relocated [sic] statute (I.C. 31-17-2.2-1), the Court’s ruling was
              clearly based upon what was in the best interest of [Child] under
              the factors from I.C. 3l-17-2-8, which in turn renders Mother’s
              [Motion to Correct Error] moot, and without merit.




      3
       Although the order instructed Mother to transition Child to Father by December 20, 2013, the order was
      not issued until about a month later, on January 27, 2014.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018                Page 6 of 23
      Appellant’s Appendix Vol. II at 60. Thereafter, Mother filed a motion for the trial

      court to conduct an in camera interview of Child, to which Father objected.


[8]   The trial court conducted a hearing on Mother’s Motion to Correct Error, at

      which both parties appeared in person and by counsel. Following the hearing,

      the trial court issued the August 2014 Order. As to the portion of the January

      2014 Contempt Order that found Mother in contempt, the August 2014 Order

      found that (1) its January 2014 Contempt Order wrongly reflected the parties’

      date of final dissolution as April of 2011, rather than April 2012, and (2)

      Mother’s relocation to northern Indiana was prior to the commencement of the

      dissolution action, and, therefore, Mother was under no obligation to comply

      with the requirements of the relocation statute. As to the change in custody, the

      August 2014 Order determined that, although it had previously found that a

      change of custody was in Child’s best interest, “Father’s contempt motion did

      not assert a substantial change of circumstances” and, consequently, Mother

      “was not afforded the opportunity to prepare a response to the [custody]

      allegations that were raised at the [November 2013 contempt] hearing,” as

      those allegations “had not been pled.” Id. at 64. Therefore, the trial court

      ordered the parties to “re-plead, with specificity, what is in the child’s best

      interest and any substantial and continuing change of circumstances that would

      warrant a change of custody.”4 Id.




      4
       In addition, the trial court ordered the parties to the Domestic Relations Counseling Bureau for evaluation,
      and it took the request for in camera interview under advisement.

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018                   Page 7 of 23
[9]    On September 18, 2014, Father filed a Motion to Modify Custody (Motion to

       Modify). He argued, among other things, that Mother had not provided Child

       with a suitable living environment, but he did not expressly allege that there

       had been a substantial change of circumstances. Believing that Father’s Motion

       to Modify was both tardy and failed to allege a change in circumstances,

       Mother filed a Motion to Dismiss on September 29, 2014, which, according to

       Father, the trial court denied by summary order in November 2014.5 In

       November 2014, Father filed an amended Motion to Modify. Mother

       maintained that although the amended Motion to Modify asserted complaints

       about her parenting and her home, it still failed to allege a substantial change in

       circumstances.


[10]   The trial court held a hearing on pending motions,6 over the course of five days,

       that commenced in January 2016, continued in April, July, and August, and

       concluded in September 2016. At each of the five days of hearings, both parties

       appeared in person and with counsel. Coykendall, Child’s counselor, testified

       at the April 2016 hearing, but did not bring his notes or file to the hearing, so

       Mother by counsel subpoenaed his records. Coykendall did not comply,




       5
        The order denying Mother’s Motion to Dismiss that appears in Appellant’s Appendix is signed but not
       dated. Father represents that the order was signed on November 12, 2014. However, Mother asserts that she
       did not ever receive any such order from the trial court, noting that the copy in Appellant’s Appendix is both
       undated and unstamped and does not appear in the CCS, characterizing it as “incomplete, if not fabricated.”
       Appellee’s Brief at 19 n.2.
       6
        The motions included: Mother’s Motion to Correct Error, Father’s Response thereto, Father’s Motion to
       Modify Custody, Mother’s Motion to Dismiss, Father’s Amended Motion to Modify Custody, and Father’s
       Motion to Strike.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018                   Page 8 of 23
       asserting HIPAA concerns, and Father would not execute a release, which

       would allow Coykendall to speak with Mother about his counseling of Child.


[11]   Mother sought trial court assistance with the production of the records, and

       following an attorneys’ conference, the trial court issued an order in October

       2016 (October 2016 Order) ordering Coykendall to release “all of his records

       regarding his counseling of the minor child, including his notes and any

       diagnostic impressions he has made over the course of his counseling [Child.]”

       Appellant’s Appendix Vol. II at 90. The records were to be submitted directly to

       the trial court within fifteen days, and the trial court would mark them as

       confidential. On October 26, 2016, Coykendall submitted his counseling

       records to the trial court as directed. The October 2016 Order also ordered that

       Child was to undergo a mental health evaluation conducted by a PhD-level

       provider as chosen by the parties, to be completed within thirty days.


[12]   On April 17, 2017, the trial court issued extensive Findings of Fact and

       Conclusions of Law (April 2017 Order), from which Father now appeals.7 The

       April 2017 Order included the following determinations:


               10. Father was aware of Mother’s residential address at the time
               he signed the Separation Agreement in which he agreed to
               Mother’s physical custody. He did not object to Mother’s
               relocation at any time.




       7
        We commend the trial court on the thoroughness of its Findings of Fact and Conclusions of Law, which
       greatly aided our appellate review.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018              Page 9 of 23
        12. Father’s 2013 Contempt Motion contained inaccurate
        assertions of fact and law[.]


                                                ***


        13. Father did not in either his original 2013 Contempt Motion
        or his Amended 2013 Contempt Motion petition the Court for a
        modification of custody, assert that a substantial change in
        circumstances had occurred, or assert that it would be in the best
        interest of the Child that he receive custody of her. The only
        reference to modification at all is located . . . in a single line of his
        prayer for relief[.]


                                                ***


        17. The [January] 2014 Contempt Order contains several factual
        errors[.]


                                                ***


        19. Mother’s relocation did not violate the Relocation Statute, as
        she was under no duty to abide by it, because the divorce action
        had not yet been filed at the time of her move. In addition
        Father did not actually request a modification of custody other
        than in his Wherefore paragraph/prayer for relief, there is no
        mention in Father’s 2013 Contempt Motion of a request to
        modify custody, nor any assertion that a) there had been a
        substantial change in circumstances since the entry of the existing
        custody order, nor that b) it would be in the child’s best interest
        to modify custody. This was not pled, and was entered in error.


                                                ***



Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018   Page 10 of 23
        24. Father’s 2013 Contempt Motion was somewhat misleading
        and confusing.


                                                ***


        26. As a result, the previous Court made an error in entering a finding
        of contempt against Mother, and ordering a custody modification of the
        child. Mother was denied Due Process.


                                                ***


        32. This Court finds that because custody was erroneously given to
        Father, the burden of proof rests upon Father to demonstrate that he
        should have custody of the child. In order to do so, Father would
        have to prove that there has been a substantial change in
        circumstances that would justify the modification he seeks, and
        that a modification would be in [Child]’s best interests.


                                                ***


        34. The Court finds that no substantial change in circumstances
        occurred after the Separation Agreement was entered, and that
        the previous Court’s Order was erroneous.


                                                ***


        38. The Court finds that custody was erroneously given to Father
        in 2014, and Mother was not in contempt at the time the
        [January] 2014 Contempt Order was issued. The Court finds
        that Mother is entitled to relief as a result.




Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018   Page 11 of 23
Id. at 92-101 (emphasis added). The trial court’s April 2017 Order continued

with numerous findings concerning its review of Coykendall’s records that had

been submitted directly to it. Those findings included:


        41. Father did not seek Mother’s input regarding the counseling
        and has consistently obstructed Mother’s access to information
        regarding the counseling, including by filing a Motion to Quash a
        subpoena Mother’s counsel had filed seeking the counseling
        records.


        42. Coykendall’s September 2014 initial assessment of [Child]
        was that she appeared anxious, and reported “increased
        irritability, frustration, and anger.” She reported “feeling
        disconnected and missing her [M]other, younger brothers, and
        her [M]other’s boyfriend.” Coykendall diagnosed [Child] with
        adjustment disorder, and indicated that she struggled
        significantly to get along with Father’s wife, Rachel.


                                                ***


        44. Coykendall’s therapy notes consistently reflect a troubled
        relationship between [Child] and her [F]ather, as well as between
        [Child] and her Stepmother. During sessions of play therapy
        [Child] repeatedly acted out violent behaviors against Father and
        Stepmother, including pretending to “shoot” Father over and
        over. [Child] has also acted out beating Stepmother about the
        head, poisoning her and feeding her to a shark. She has
        repeatedly expressed bitterness, anger and resentment toward
        Father and Stepmother. These interrelationships do not appear
        to have improved over the course of Coykendall’s work with
        [Child].


                                                ***


Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018   Page 12 of 23
        47. Over the same period of time, the therapist repeatedly notes
        a close relationship and strong bond between [Child] and her
        family members at Mother’s home (Mother, [Child’s] two
        younger brothers, and Mother’s boyfriend). The notes reflect
        that [Child] misses her Mother, brothers, and Mother’s Boyfriend
        and discusses her sadness at being apart from them in nearly
        every single session.


        48. Coykendall administered a set of mental health assessment
        tools to [Child] on two occasions, in order to assess her condition
        and whether progress had been made. The first set of
        assessments was administered on September 17, 2015. At that
        time, [Child] scored a “1” on the Burns Anxiety Inventory,
        which [Coykendall] interpreted as “not anxious” and a “27” on
        the Burns Depression Inventory, which he interpreted as
        “moderately depressed.” When the tests were repeated eight
        months later, on May 17, 2016, [Child]’s anxiety score had
        increased to 10 (moderate anxiety) and – alarmingly – her
        depression inventory score had shot up to 62, which was
        interpreted by [] Coykendall as “severe” depression.


        49. Coykendall’s notes referenced Child’s serious and prolonged
        difficulties in school[.]


                                                ***


        52. [Child]’s grades are no better under Father’s custody than
        they were under Mother’s and they appear slightly worse.


                                                ***


        57. Coykendall’s records repeatedly noted [Child]’s difficulties
        while making and keeping friends in Father’s community.



Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018   Page 13 of 23
                                                       ***


               64. Coykendall’s initial assessment of [Child] clearly indicated
               that [Child] had no history of mental health troubles prior to
               Father taking custody of her. . . . The evidence demonstrates
               that [Child]’s mental health has deteriorated since she was
               removed from Mother’s custody, particularly in the areas of
               depression and anxiety.


       Id. at 102-113. The trial court recognized that, following its in camera interview

       with Child, it held an attorneys’ conference and “expressed certain concerns

       regarding [Child]’s mental and emotional health, and ordered a full

       psychological evaluation.” Id. at 113. The trial court also found that “Father

       has a long history of lying in order to get people to like him, or to avoid

       conflict, or to get what he wants,” and “Father [] has a history of inappropriate

       sexual behavior with adolescent girls.” Id. at 114. The April 2017 Order

       denied Father’s Motion to Modify and Amended Motion to Modify Custody,

       ordering that “[p]hysical custody of [Child] shall therefore be with Mother” and

       that the parties “shall share joint legal custody[.]” Id. at 118. Father now

       appeals.


                                        Discussion & Decision
                                       I. Scope of April 2017 Order

[13]   Father contends that the trial court “committed fundamental error in the April

       2017 Order granting primary physical custody of [Child] to Mother, based on

       Mother’s Motion to Correct Error, which was already resolved by the August

       2014 Order.” Appellant’s Brief at 11. Father’s argument is that the August 2014
       Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018   Page 14 of 23
       Order “held that Father presented sufficient evidence that it was in the Child’s

       best interest for Father to have physical custody,” and it thereby “resolved

       Mother’s Motion to Correct Error,” including custody matters, such that it was

       erroneous for the trial court to again address her Motion to Correct Error, in

       particular the custody matter, in April 2017. We disagree both with Father’s

       characterization of the August 2014 Order and with his conclusion that the trial

       court was precluded from addressing custody in the April 2017 Order.


[14]   Father’s argument is premised on one finding in the August 2014 Order, which

       he takes out of context. The finding states:


               5. However, based on the unrefuted evidence and testimony that
               was presented at the November 4, 201[3] hearing, the Court
               found a change of custody to be in the best interest of the child at
               that time.


       Appellant’s Appendix Vol. II at 64. That finding was not, as Father claims on

       appeal, a determination that Father having physical custody of Child was in her

       best interest. Rather, the finding was an explanation of why it had previously,

       and erroneously, modified custody after the November 2013 contempt hearing.

       That is, the August 2014 Order, when considered in its entirety, determined

       that “Father’s Contempt Motion did not assert a substantial change in

       circumstances,” and that, although its previous January 2014 Contempt Order

       had found that a change of custody was in Child’s best interest “at the time,”

       that custody determination was in error, because Mother “had not been

       afforded the opportunity to prepare a response to the [custody] allegations that


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018   Page 15 of 23
       were raised at the hearing, as they had not been pled.” Id. Therefore, to give

       Father another opportunity to properly and fully plead and raise his custody

       modification arguments, and to allow Mother to properly prepare and respond,

       the trial court ordered the parties “to re-plead, with specificity, what is in the

       child’s best interests and any substantial and continuing change of

       circumstances that would warrant a change of custody.” Id. Father thereafter

       filed a Motion to Modify Custody, which he later amended. The trial court

       held five hearings, spanning January 2016 to September 2016, at which it

       received evidence on, among other things, whether a change of custody was

       warranted. The trial court did not err in addressing custody in the April 2017

       Order.


[15]   Father also urges that Mother should have filed an appeal from the trial court’s

       August 2014 Order, and, having failed to do so, she “waived her right to re-

       litigate the Motion to Correct Error[.]” Appellant’s Brief at 15. Father’s

       argument in that regard is premised on the assumption that the August 2014

       Order found in Father’s favor with regard to custody, and as we explained

       above, it did not do so. Indeed, Mother would have had no reason to appeal

       the August 2014 Order. The trial court’s order agreed with her arguments in

       her Motion to Correct Error that (1) she should not be held in contempt for

       failing to comply with the relocation statute given that she was under no

       obligation to comply with it, since her relocation occurred before the

       dissolution; and (2) Father’s Motion for Contempt had not sought a change in

       custody, other than to mention it in the prayer for relief clause, and,


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018   Page 16 of 23
       accordingly, Mother had no notice of it being argued at the hearing on Father’s

       Motion for Contempt. We therefore, reject Father’s argument that Mother

       waived her right to litigate the custody issue.8


                                           II. Counselor’s Records

[16]   Father claims that the trial court erred because it relied on evidence “not

       entered into the record at trial.” Appellant’s Brief at 15. More specifically, he

       argues, “The [t]rial [c]ourt’s April 2017 Order was based on information not in

       the record, including the mental health records of [Child], which were never

       introduced into evidence, and not available for review or cross-examination.”

       Id. We find no error, however, with the trial court’s review of and reliance on

       Coykendall’s records.


[17]   The crux of Father’s argument is that the records were never admitted as

       evidence during any of the five days of evidentiary hearings held between

       January 2016 and September 2016. However, the record before us reflects that

       Mother was unable to obtain the records until October 2016, when the trial

       court ordered Coykendall to produce them. Specifically, the record reveals

       that, early in 2014, after being awarded custody in the January 2014 Contempt

       Order, Father unilaterally arranged the counseling for Child with Coykendall,

       who saw Child weekly or every other week over the course of approximately



       8
         Father also suggests that the April 2017 Order erroneously granted Mother’s Motion to Dismiss, which he
       claims had already been stricken from the record. We do not reach Father’s argument, however, as the April
       2017 Order did not grant Mother’s Motion to Dismiss; it “[d]enied” Father’s Motions to Modify Custody.
       Appellant’s Appendix Vol. II at 118.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018               Page 17 of 23
       two years. Father did not execute a release to allow Mother to access the

       records. Coykendall testified at the April 2016 hearing, but he did not bring his

       notes or file to the hearing, and Mother then subpoenaed his records in May

       2016. Asserting HIPAA concerns, Coykendall did not comply with the

       subpoena, and Father filed a motion to quash the subpoena. Mother thereafter

       sought the trial court’s assistance for the production of the records, and in

       October 2016, the trial court ordered Coykendall to release “all of his records

       regarding his counseling of the minor child, including his notes and any

       diagnostic impressions he has made over the course of his counseling [Child]”

       and submit them directly to the trial court, where they would be marked as

       confidential. Appellant’s Appendix Vol. II at 90. On October 26, 2016,

       Coykendall submitted his counseling records to the trial court. Under these

       circumstances, we reject Father’s suggestion that the records should not have

       been considered by the trial court because they were not admitted at one of the

       five days of evidentiary hearings between January and September 2016.


[18]   In urging us to reject Father’s argument that the records were improperly

       considered by the trial court, Mother argues that (1) Coykendall’s records “were

       part of the Court’s record,” and (2) Father had “had ample opportunity to . . .

       request a hearing for the purpose of cross-examining [] Coykendall with respect

       to those records.” Appellee’s Brief at 15, 19. We agree.


[19]   As discussed above, Coykendall’s records were submitted directly to the trial

       court in October 2016. That same month, the trial court ordered Child to

       undergo a complete psychological evaluation by a Pd.D.-level child

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018   Page 18 of 23
       psychologist. The parties were not able to agree on an evaluator, and after a

       court-appointed psychologist declined due to workload, the trial court, in

       January 2017, appointed Dr. Warren Palmer to perform the evaluation. Dr.

       Palmer’s report was provided to the trial court on February 9, 2017.

       Accordingly, as Mother argues, evidence did not close until after the

       submission of Dr. Palmer’s evaluation report, which was almost six months

       after Coykendall’s therapy records were provided to the court. Thus, the trial

       court did not rely on evidence outside of the court’s record.


[20]   Furthermore, Father had opportunity to review Coykendall’s records and, if

       desired, request a hearing for purposes of cross-examining him. Ind. Code § 31-

       17-2-10 provides that trial courts in family and juvenile matters may consult

       with professionals. It provides:


               (a) The court may seek the advice of professional personnel even
                   if the professional personnel are not employed on a regular
                   basis by the court. The advice shall be given in writing and
                   made available by the court to counsel upon request.


               (b) Counsel may call for cross-examination of any professional
                   consulted by the court.


       “The right to cross-examine witnesses under oath is a fundamental right which

       cannot be denied unless waived.” Theobald v. Theobald, 804 N.E.2d 284, 286

       (Ind. Ct. App. 2004).


[21]   Here, Coykendall provided his records to the trial court in October 2016, and

       both parties were aware that the records had been provided to the trial court.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018   Page 19 of 23
       The records were thus available for review by counsel for months before the

       parties were to submit their findings and conclusions in April 2017. Father

       made no request to review Coykendall’s records. Compare Jendreas v. Jendreas,

       664 N.E.2d 367, 370 (Ind. Ct. App. 1996) (holding it was denial of due process

       for trial court to deny mother’s request for a hearing to cross-examine court-

       ordered evaluator, who was unavailable to testify at final hearing), trans. denied.

       Father cannot now assert that he did not have the opportunity to review and

       cross-examine Coykendall about the records.9


[22]   Lastly, as Mother points out, the record reflects the parties’ awareness that the

       trial court intended to rely on the records. Specifically, after the trial court

       issued its April 2017 Order, Father filed a Motion to Correct error, and at the

       hearing on Father’s Motion, the trial court reminded the parties:


               I made this very clear to both of you that I thought you both
               should review these records and that I thought you had the right
               to review those records. And I did so on the record, I’m fairly
               certain. Unless we did it after we were done and we were just
               discussing it informally. Or in my office. But I made it very
               clear to you that it was totally available for both of you to review.


       Trial Transcript Vol. IV at 221-22. The trial court continued:




       9
        Furthermore, we observe that, in this case, Father was the parent who arranged for Coykendall’s counseling
       of Child, and he could have, at any time, accessed and reviewed the records.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018                Page 20 of 23
                They were available. The court has the right to seek the advice of
                a professional. The parties have the right to seek a copy of it. It’s
                a statute. That’s the way it works.


       Id. at 231. We find no error with the trial court’s review of and reliance on

       Coykendall’s records in its April 2017 Order.


                          III. Trial Court’s Findings Concerning Coykendall

[23]   In a related vein, Father argues that because Coykendall was deemed a skilled

       witness and not an expert witness,10 he “was not allowed to testify as to the

       content of his therapeutic records,” and because Coykendall “did not provide

       any context or analysis of his records,” there was no evidence “to support the

       [t]rial [c]ourt’s assessment of the value, meaning and interpretation” of

       Coykendall’s therapy records. Appellant’s Brief at 18-19. We reject Father’s

       argument.


[24]   We have already considered and rejected Father’s argument that the trial court

       should not have considered Coykendall’s records on the bases that they were

       outside of the record and that Father did not have a chance to cross-examine

       Coykendall about them. Father’s present argument appears to be a different

       way of saying the same thing: that the trial court should not have considered

       the submitted treatment records. To the extent that Father’s claim is that the




       10
          Coykendall was not disclosed as a witness to Mother prior to the April 2016 hearing, but the trial court
       allowed him to testify over Mother’s objection. Father sought to have Coykendall considered as an expert
       witness “based on his experience,” but because he did not bring a resume or curriculum vitae, Mother
       objected. The trial court agreed, stating, “[W]e will show him as a skilled witness.” Transcript Vol. I at 155.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018                      Page 21 of 23
       trial court’s findings of fact that concerned Coykendall’s records were

       unsupported by the evidence, we again disagree with Father. The inquiry is not

       whether Coykendall’s testimony at the April 2016 hearing supported the

       findings. It is whether the evidence, which included Coykendall’s testimony

       and Coykendall’s treatment records, which we have already determined were

       properly considered by the court, supported the findings.


[25]   On appeal, this court “‘shall not set aside the findings or judgment unless

       clearly erroneous, and due regard shall be given to the opportunity of the trial

       court to judge the credibility of the witnesses.’” Best v. Best, 941 N.E.2d 499,

       502 (Ind. 2011) (quoting Ind. Trial Rule 52(A)). Findings are clearly erroneous

       only when the record contains no facts to support them either directly or by

       inference. D.C. v. J.A.C., 977 N.E. 951, 954 (Ind. 2012); Campbell v. Campbell,

       993 N.E.2d 205, 209 (Ind. Ct. App. 2013), trans. denied. To determine that a

       finding or conclusion is clearly erroneous, our review of the evidence must

       leave us with the firm conviction that a mistake has been made. Campbell, 993
N.E.2d at 209. Our Supreme Court has reiterated that in family law matters,

       trial courts are afforded considerable deference. D.C., 977 N.E.2d at 953.


[26]   Here, the trial court issued extensive findings of fact based on Coykendall’s

       testimony, his Treatment Summary,11 and his counseling records with Child

       over a two-year span, which included progress notes and results of testing. The




       11
            Coykendall’s Treatment Summary was admitted without objection at the April 2016 hearing.


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018                  Page 22 of 23
       trial court’s findings included that Child had not adjusted well to Father’s home

       and community; her relationship with Father, and particularly her step-mother,

       was troubled, and included feelings of anger, bitterness, and resentment; her

       relationships with Mother and members of Mother’s family were positive and

       she regularly and consistently expressed missing them; Child expressed a desire

       to return to living with Mother; and Child’s mental health had worsened while

       in Father’s care, with test scores indicating that she went from moderately

       depressed to severely depressed. The trial court’s findings regarding Coykendall

       were supported by the evidence.12


[27]   Judgment affirmed.


       Brown, J. and Tavitas, J., concur.




       12
         Father does not allege that any other of the trial court’s findings, besides those regarding Coykendall, were
       unsupported by the evidence.

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-202 | October 1, 2018                    Page 23 of 23